      Case 4:20-cr-06002-SAB     ECF No. 331    filed 06/03/21   PageID.1592 Page 1 of 4




 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
 2                                                                       EASTERN DISTRICT OF WASHINGTON



 3                                                                        Jun 03, 2021
 4                             UNITED STATES DISTRICT COURT
                                                                              SEAN F. MCAVOY, CLERK



 5
                             EASTERN DISTRICT OF WASHINGTON
 6
     UNITED STATES OF AMERICA,
 7                                                      No.      4:20-CR-6002-SAB-6
                                Plaintiff,
 8                                                      ORDER SETTING PRETRIAL
            -vs-                                        DEADLINES AND TRIAL DATE
 9
     LUIS ALCALA ORTEGA,
10
11                              Defendant.

12
13          PLEASE TAKE NOTICE, as indicated below, the jury trial and pretrial
14   conference in the above captioned matter have been scheduled before Chief Judge Stanley
15   A. Bastian. Counsel for the defense shall notify the Defendant and ensure his
16   attendance.
17          1. All pretrial motions, including motions in limine and Daubert motions, shall be
18   filed and served on or before July 6, 2021, and noted for hearing at the pretrial conference.
19   Any response to a pretrial motion shall be filed and served in accordance with Local Rule
20   7.1.
21          2. The Pretrial Conference is scheduled for July 26, 2021 at 2:00 p.m. in
22   Yakima, Washington. Counsel shall advise the Court regarding any dispositive change in
23   the status of this case at least five (5) days prior to the pretrial conference.
24          3. All pretrial conferences are scheduled to last not more than thirty (30) minutes,
25   which each side allotted fifteen (15) minutes to present their own motions and respond to
26   motions filed by opposing counsel. If any party anticipates requiring longer than fifteen
27   minutes, that party must notify the Courtroom Deputy at least seven (7) days prior to the
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 1
      Case 4:20-cr-06002-SAB        ECF No. 331     filed 06/03/21   PageID.1593 Page 2 of 4




 1   hearing. Any party who fails to provide this notice will be limited to fifteen (15)
 2   minutes.
 3            4. If a party files any motion that requires an evidentiary hearing and/or requires the
 4   Court to act as a finder of fact, that party must notify the Courtroom Deputy at least
 5   fourteen (14) days prior to the hearing. The parties will coordinate with the Courtroom
 6   Deputy to schedule an evidentiary hearing that provides enough time for the parties to
 7   present evidence, including witness testimony and exhibits. If the parties anticipate
 8   offering witness testimony, the parties shall file with the Court a witness list, together with
 9   a brief summary of the proposed testimony, at least seven (7) days prior to the hearing. If
10   the parties anticipate offering or referring to exhibits during the hearing, the parties shall
11   file with the Court a binder of the proposed exhibits, pre-marked for identification, at least
12   seven (7) days prior to the hearing. The Government’s exhibits shall be numbered 1 to
13   100; Defendant’s exhibits shall be numbered 101 to 200. The parties are encouraged to file
14   their exhibits jointly, so that the Court may quickly refer to all exhibits in one place.
15            5. Any motion to continue the pre-trial conference or trial shall be filed at the
16   earliest practicable opportunity, but no later than seven (7) days prior to said proceeding.
17   Movant shall provide (1) specific and detailed reasons for the continuance to permit the
18   Court to make the necessary findings; (2) if applicable, Defendant’s signed Speedy Trial
19   waiver; (3) the position of all co-Defendants and opposing counsel; and (4) the proposed
20   new date. Additionally, any motions filed after the pretrial motion deadline will be
21   considered at the pretrial conference.
22            6. Continuances are not granted absent good cause.
23            7. A defendant on pretrial release should expect to be placed into custody
24   immediately after conviction or change of plea if the provisions of 18 U.S.C. § 3143(a)(2)
25   apply.
26            8. Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit lists,

27   expert witness lists, and summaries of expert testimony shall be filed and served by all

28   parties on or before seven (7) calendar days prior to trial. This does not modify the


     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 2
      Case 4:20-cr-06002-SAB     ECF No. 331     filed 06/03/21   PageID.1594 Page 3 of 4




 1   parties’ discovery obligations under Fed. R. Crim. P. 16. Absent an agreement between the
 2   parties or an Order from the Court, the parties’ Fed. R. Crim. P. 16 discovery deadlines
 3   shall be governed by Local Criminal Rule 16.
 4         9. Under federal law, including Rule 5(f) of the Federal Rules of Criminal
 5   Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions from the
 6   Supreme Court and the Ninth Circuit interpreting Brady, the government has a continuing
 7   obligation to produce all information or evidence known to the government relating to
 8   guilt or punishment that might reasonably be considered favorable to the defendant's case,
 9   even if the evidence is not admissible so long as it is reasonably likely to lead to
10   admissible evidence. See United States v. Price, 566 F.3d 900, 913 n.14 (9th Cir. 2009).
11   Accordingly, the Court orders the government to produce to the Defendant in a timely
12   manner all such information or evidence.
13         Information or evidence may be favorable to a Defendant’s case if it either may help
14   bolster the Defendant’s case or impeach a prosecutor’s witness or other government
15   evidence. If doubt exists, it should be resolved in favor of the Defendant with full

16   disclosure being made.
           If the government believes that a required disclosure would compromise witness
17
     safety, victim rights, national security, a sensitive law-enforcement technique, or any other
18
     substantial government interest, the government may apply to the Court for a modification
19
     of the requirements of this Disclosure Order, which may include in camera review and/or
20
     withholding or subjecting to a protective order all or part of the information.
21
           This Order is entered under Rule 5(f) and does not relieve any party in this matter of
22
     any other discovery obligation. The consequences for violating either this Order or the
23
     government's obligations under Brady include, but are not limited to, the following:
24
     contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
25   of evidence, and dismissal of charges. Nothing in this Order enlarges or diminishes the
26   government’s obligation to disclose information and evidence to a defendant under Brady,
27   as interpreted and applied under Supreme Court and Ninth Circuit precedent. As the
28   Supreme Court noted, “the government violates the Constitution’s Due Process Clause ‘if

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 3
      Case 4:20-cr-06002-SAB     ECF No. 331    filed 06/03/21   PageID.1595 Page 4 of 4




 1   it withholds evidence that is favorable to the defense and material to the defendant’s guilt
 2   or punishment.’” Turner v. United States, 137 S. Ct. 1885, 1888 (2017), quoting Smith v.
 3   Cain, 565 U.S. 73, 75 (2012).
 4         10. The Court utilizes JERS (Jury Evidence Recording System) to allow evidence
 5   admitted for a trial to be viewed electronically via touchscreen monitor in the jury
 6   deliberation room upon the conclusion of the trial. Please note that the jury will receive a

 7   verbatim copy of the JERS exhibit list. Review and follow the instructions on the public
     website within the Courtroom Support information for attorneys.
 8
           11. The jury trial in this matter is scheduled for August 9, 2021 at the United
 9
     States Courthouse in Richland, Washington. Counsel shall appear in court for a Final
10
     Pretrial Conference at 8:30 a.m. on the first day of trial to address any pending
11
     pretrial matters. Jury selection shall begin at 9:00 a.m.
12
           The District Court Executive is hereby directed to enter this Order and furnish
13
     copies to counsel and the United States Probation Office.
14
           DATED this 3rd day of June 2021.
15
16
17
18
19
20
21
22                                                     Stanley A. Bastian
23                                             Chief United States District Judge
24
25
26
27
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 4
